— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 20, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective July 13, 1974 because she voluntarily left her employment without good cause. Substantial evidence supports the board’s finding that claimant voluntarily left her employment without good cause. The conflicts in the testimony of the claimant and the employer were for the board to resolve. The determination of credibility is within the board’s province (Matter of Rubinstein [Catherwood], 33 AD2d 950). Decision affirmed, without costs. Greenblott, J. P., Koreman, Main, Larkin and Reynolds, JJ., concur.